Title: Enclosure: Thomas Jefferson’s Account with James Lyle, 6 July 1811
From: Jefferson, Thomas
To: Lyle, James


            
		  
		  Thomas Jefferson Esqr on acct of Richd Harvie
            In acct. with James Lyle
            
            
              
                
                To This sum, ⅌ Col: Jefferson’s letter, due with interest from the 19th of April 1783 at 5 ⅌Ct ⅌ Ann:—Sterling Money
                }
                
                        £132.12.0
              
              
                
                To Interest on the same till July the 6th 1811 being 28 years 2½ Months
                }
                187.0.4
              
              
                1811
                
                
                319.12.4
              
              
                July6.
                By Cash of Gibson & Jefferson ⅌ order $1000
                }
                
                        £300.0.0


              
              
                
                Deduct Exchange at 133⅓
                75.
                
                225.0.0
              
              
                
                Bal: due JL. July 6th 1811
                
                        Errors E
                
                £94.12.4
              
            
            
            
              
                Errors Excepted
              
              
                
                
                  James Lyle
              
            
          